     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

          MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
     v.                              )           2:16cr340-MHT
                                     )                (WO)
ALVIN LEE McCARY                     )

                                   ORDER

       On December 19, 2019 (doc. no. 92), the court

ordered that the terms of defendant Alvin Lee McCary’s

supervised       release     be      modified     to     reflect      his

agreement to participate in the modified-HOPE model.

So    that     the   court   can     keep    abreast    of    defendant

McCary’s      performance,      it   is     ORDERED    that   defendant

McCary’s supervising probation officer shall file a

status report, on or before the first Tuesday of each

month beginning February 4, 2020, apprising the court

of    defendant      McCary’s      progress    and     whether   he    is

complying with the terms of the modified-HOPE model.

      DONE, this the 20th day of December, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
